DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 16, “4” should be omitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi et al. (US 2015/0277027).



 Regarding claim 1, Koizumi et al. disclose a  vehicle lighting system (Vehicular lamp; see Title; Fig 6) comprising one or more light sources (4), a first light guide (60), and a second light guide (10A, 20A), wherein the one or more light sources are arranged to emit light into the first light guide (Paragraphs 46-47), the first light guide (60) is arranged to emit incident light from the one or more light sources (4) into the second light guide (10A. 20A; paragraph 48), and the second light guide (10A, 20A)is arranged to emit incident light from the first light guide (60), wherein the first light guide (60) is arranged to redirect the incident light from the one or more light sources from a first light flow direction to a second light flow direction (from lengthwise direction along 60 to forward direction towards 10A), and wherein the second light guide is arranged following the first light guide in the second light flow direction, wherein the first light guide comprises a first light input surface arranged to receive the incident light from the one or more light sources, a first light output surface arranged to emit the light received from the one or more light sources through the first light input surface, and a light reflection surface (rear end surface having reflective steps; Paragraph 48) arranged to internally reflecting the incident light from the first light input surface toward the first light output surface, wherein the second light guide comprises a second light input surface (11) arranged to receive the incident light from the first light guide (60), and a second light output surface (13 & 21) arranged to emit the light received through the second light input surface, wherein the second light output surface comprises a first light emitting surface section (section formed by section 10A) in a first plane and a second light emitting surface section(section formed by section 20A) in a second plane, 
 	Regarding claim 2, Koizumi et al. disclose that the first plane and the second plane are arranged at the first angle in relation to each other about a common axis extending in a direction non-parallel to the second light flow direction (see Fig 6).
Regarding claim 3, Koizumi et al. disclose that the first light output surface is arranged in a light output plane and the second light input surface is arranged in a light input plane, wherein a gap is formed between the first light output surface and the second light input surface (there is a gap between the outer surface of light guide 60, facing the light guide 10A and second light input surface 11; see Fig 6).
Regarding claim 5, Koizumi et al. disclose that the light output plane and the light input plane are arranged parallel or essentially parallel to each other (see Fig 6).
Regarding claim 6, Koizumi et al. disclose that the light output plane and the light input plane are arranged perpendicular or essentially perpendicular to the second light flow direction (see Fig 6).
Regarding claim 12, Koizumi et al. disclose that the area of the first light output surface is greater than the area of the second light input surface (see Fig 6).
Regarding claim 15, Koizumi et al. disclose that the first light guide (60) is arranged following the one or more light sources (4) in the first flow direction (see Fig 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. (US 2015/0277027). 
Regarding claim 4, Koizumi et al. disclose a small gap between the first light output surface and the second input surface, however, is silent about the gap has a smallest dimension between the first light output surface and the second light input surface in the second light flow direction Y within the range 0.1-20 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have the smallest dimension between the first light output surface and the second light input surface in the second light flow direction within the range 0.1-20 mm, Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 II A.
Regarding claim 13, Koizumi et al. fail to disclose that the first input surface comprises one or more lenses arranged to direct the light emitted from the one or more light sources into the first light guide, wherein each of the one or more light sources is cooperating with one of the one or more lenses.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have a lens structure in the first input surface so as 
Regarding claim 14, Koizumi et al. teach diffusion step provided on the first light emission section (output surface 13; paragraph 31) and on the second light emission section (the output surface of 20A). But Koizumi et al. fail to explicitly disclose that the diffusion steps are prisms.
However, prisms are well known as diffusion features on a surface.
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use prisms as the diffusion steps on the output surface of Koizumi et al. since selection of known structure for known purposes is within the skill of art.
Regarding claim 16, Koizumi et al. fail to disclose graining structure in the first light output surface, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have graining structure in the first output surface so as to provide uniform light on the second light input surface of the second light guide (10A).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. as applied to claim 1 above, and further in view of Sato et al. (JP 2015002148A).
Regarding claims 7-11, Koizumi et al. disclose the first light guide (60) has an upper end and a lower end, wherein the first light output surface and the light reflection surface are extending between the upper end and the lower end, the first light input surface is arranged at the upper end, and wherein the first light input surface is arranged at a third angle in relation to 
But, Koizumi et al. fail to disclose that the first light guide (60) has a tapered cross-sectional configuration between an upper end and a lower end, and the first light output surface is arranged at a second angle in relation to the light reflection surface. 
However, in the same field of vehicle light, Sato et al. disclose a first light guide (6 of FIG 5) and a second light guide (9) wherein the first light guide (6) has a tapered cross section between upper end (11) and lower end (opposite end of 11) and the first light output surface (12) is arranged at a second angle in relation to the light reflection surface (13), wherein light reflection surface (13) comprises two or more reflecting sections wherein grooves are different. So as to reduce occurrence of light irregularity (see Abstract; Fig 5).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have the first light guide as taught by Sato et al. in the device of Koizumi et al. so as to reduce light irregularity.
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875